Orders, Supreme Court, New York County (Diane Lebedeff, J.), entered March 10 and March 24, 2005, which, inter alia, refused to entertain plaintiffs motion for summary judgment, and order, same court (Edward Lehner, J.), entered September 6, 2005, which, insofar as appealable, denied plaintiffs motion to renew the prior motions, unanimously affirmed, without costs.
We reject plaintiffs argument that motion courts have discretion to entertain nonprejudicial, meritorious post-note of issue motions made after a court-imposed deadline but within the statutory maximum 120-day period in CPLR 3212 (a) regardless of whether good cause is shown for the failure to meet the deadline (cf. Miceli v State Farm Mut. Auto. Ins. Co., 3 NY3d 725, 726 [2004] [statutory deadlines “to be taken seriously by the parties” no less than court-ordered deadlines]; Brill v City of New York, 2 NY3d 648, 652-653 [2004] [same]; see Giordano v CSC Holdings, Inc., 29 AD3d 948 [2006]). We have considered plaintiffs other arguments, including that he showed good cause for the delay in moving for summary judgment, and find them unavailing. Concur—Tom, J.E, Friedman, Sullivan, Nardelli and Catterson, JJ.